      Case 9:20-cv-00107-DLC-KLD Document 32 Filed 08/31/21 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

UNITED STATES OF AMERICA,                        CV 20–107–M–DLC–KLD

                      Plaintiff,

vs.                                                        ORDER

PAUL BUNN and SNYDER
LOGGING AND LANDSCAPING,
LLC,

                      Defendants.


      Before the Court is the United States’ Unopposed Motion to Enter Partial

Consent Decree. (Doc. 30.) The United States requests that this Court “enter the

proposed Partial Consent Decree as an order on the docket of the Court.” (Id. at 2.)

Having reviewed the materials filed by the parties, the Court finds that the

proposed consent decree is procedurally and substantively fair, reasonable, and

consistent with the Clean Water Act’s objectives. (Docs. 30, 30-1.) Accordingly,

the Court will grant the motion and enter the parties’ proposed consent decree.

                                    BACKGROUND

      The United States commenced this action under 33 U.S.C. § 1319(b) and (d)

of the Clean Water Act alleging that Paul Bunn and Snyder Logging and

Landscaping, LLC (“Snyder Logging”) discharged pollutants into the waters of the


                                          1
      Case 9:20-cv-00107-DLC-KLD Document 32 Filed 08/31/21 Page 2 of 8



United States without authorization. (Doc. 1 at 2.) The Complaint alleged that Mr.

Bunn and/or Snyder Logging operated and controlled earthmoving work on Mr.

Bunn’s property that resulted in the discharge of pollutants into wetlands. (Id. at

3.) The Complaint alleged that neither Mr. Bunn nor Snyder Logging obtained any

permits required under the Clean Water Act to perform this work. (Id. at 6.) Mr.

Bunn is alleged to have discharged dredged or fill material from his property into

wetlands that directly abutted the Yaak River and/or streams or channels that flow

at least intermittently directly or indirectly into the Yaak River. (Id. at 5–7.) The

United States contends that these wetlands were “waters of the United States”

within the meaning of the Clean Water Act. (Id. at 8.)

      The United States’ claims against Snyder Logging were resolved by partial

consent decree, which this Court approved on November 19, 2020. (Docs. 22–23.)

After Snyder Logging paid the civil penalty required by that consent decree, the

Court entered an order dismissing Snyder Logging from the case with prejudice.

(Doc. 26.)

      The United States lodged a proposed partial consent decree with Mr. Bunn

on June 29, 2021. (Doc. 27.)

                                     DISCUSSION

      The United States moves the Court for entry of a partial consent decree.

(Doc. 30.) Consistent with 28 C.F.R. § 50.7, the United States posted the partial

                                          2
      Case 9:20-cv-00107-DLC-KLD Document 32 Filed 08/31/21 Page 3 of 8



consent decree for public comment from July 6, 2021 through August 6, 2021. (Id.

at 1–2.) The United States received no public comments. (Id. at 2.) Mr. Bunn

does not oppose entry of the partial consent decree. (Id.)

      A consent decree is “not a decision on the merits or the achievement of the

optimal outcome for all parties, but is the product of negotiation and compromise.”

United States v. Oregon, 913 F.2d 576, 580 (9th Cir. 1990). Consent decrees

“encourage[] informal resolution of disputes, thereby lessening the risks and costs

of litigation.” S.E.C. v. Randolph, 736 F.2d 525, 528 (9th Cir. 1984). The decision

to enter a proposed consent decree falls within the district court’s discretion.

Oregon, 913 F.2d at 580. A court evaluates the proposal to ensure its terms are

“fundamentally fair, adequate and reasonable,” id., considering both procedural

and substantive fairness, United States v. Chevron U.S.A., Inc., 380 F. Supp. 2d

1104, 1111 (N.D. Cal. 2005). Additionally, the consent decree “must conform to

applicable laws” although it “need not impose all the obligations authorized by

law.” Oregon, 913 F.2d at 580–81. A court’s review of the terms should be

informed by the public policy favoring settlement, giving deference “where the

decree has been negotiated by the Department of Justice on behalf of an agency[.]”

Chevron, 380 F. Supp. 2d at 1111. On the other hand, a court must independently

evaluate the decree to avoid giving it “rubber stamp approval.” United States v.

Montrose Chem. Corp. of Cal., 50 F.3d 741, 747 (9th Cir. 1995) (quoting City of

                                           3
        Case 9:20-cv-00107-DLC-KLD Document 32 Filed 08/31/21 Page 4 of 8



Detroit v. Grinnell Corp., 495 F.2d 448, 462 (2d Cir. 1974), abrogated on other

grounds by Goldberger v. Integrated Resources, Inc., 209 F.3d 43 (2d Cir. 2000)).

For the following reasons, the Court finds that the proposed consent decree is both

procedurally and substantively fair, reasonable, and consistent with the purpose of

the Clean Water Act.

   I.      Procedural Fairness

   The first step is to determine whether the proposed consent decree is

procedurally fair. Courts evaluating procedural fairness look to determine whether

the negotiation process was “full of adversarial vigor.” United States v. Pac. Gas

& Elec., 776 F. Supp. 2d 1007, 1025 (N.D. Cal. 2011) (quoting United States v.

Telluride Co., 849 F. Supp. 1400, 1402 (D. Colo. 1994)). A decree that is the

product of “good faith, arms-length negotiations” is “presumptively valid[,]”

Oregon, 913 F.2d at 581, so long as no collusion has taken place, Pac. Gas &

Elec., 776 F. Supp. 2d at 1025 (citing United States v. Colorado, 937 F.2d 505, 509

(10th Cir. 1991)).

        Here, the proposed consent decree is the result of “years of vigorous,

adversarial negotiations.” (Doc. 30 at 8.) The parties had the opportunity to

evaluate the strengths and weaknesses of each other’s positions through assessment

of the property site and negotiations among the parties’ expert consultants. (Id.)




                                           4
         Case 9:20-cv-00107-DLC-KLD Document 32 Filed 08/31/21 Page 5 of 8



Both parties were advised by counsel. (Id.) There is no evidence of collusion.

Thus, the Court finds that the decree is procedurally fair.

   II.      Substantive Fairness and Reasonableness

   The second step requires the Court to assess whether the terms are substantively

fair. The question is not whether “the settlement is one which the court itself

might have fashioned, or considers ideal.” Pac. Gas & Elec., 776 F. Supp. 2d at

1025 (citing United States v. Cannons Eng’g Corp., 899 F.2d 79, 84 (1st Cir.

1990)). Instead, the “court’s approval is nothing more than an amalgam of delicate

balancing, gross approximations and rough justice.” Oregon, 913 F.2d at 581

(internal quotation omitted). “The court need only be satisfied that the decree

represents a reasonable factual and legal determination.” Id. (internal quotation

omitted).

         The proposed partial consent decree requires Mr. Bunn to (1) pay a civil

penalty of $50,000 to the United States; and (2) perform a restoration project under

the terms and conditions of Appendix 2 to the consent decree. (Doc. 30-1 at 7–10.)

The restoration plan negotiated by the parties is expected to “restor[e] the

floodplain ecosystem back to a state resembling the more recent pre-disturbance

conditions with features consistent with other floodplain habitats in the area” and

may “represent an enhancement over pre-disturbance conditions.” (Id. at 40.) The

restoration project is estimated to cost more than $120,000. (Id. at 56.)

                                           5
      Case 9:20-cv-00107-DLC-KLD Document 32 Filed 08/31/21 Page 6 of 8



      The Court finds that the civil penalty is fair and reasonable as a specific and

general deterrent. The restoration plan is fair and reasonable because it requires

Mr. Bunn to restore the impacted wetlands to their condition prior to his alleged

violations, the EPA has determined that the restoration plan is technically adequate

to restore the environment allegedly damaged by Mr. Bunn’s activities, and Mr.

Bunn rather than the public will bear the costs and burdens of the restoration work.

(Doc. 30 at 8–9.) The Court further finds that the consent decree as a whole is fair

and reasonable because it reflects the strengths of the parties’ negotiating positions,

including the United States’ litigation risk regarding the scope of injunctive relief

and assessment of a greater civil penalty and Mr. Bunn’s factual and legal defenses

and the uncertainties and costs of litigation.

      The Court notes, however, that the Parties did not adhere to the schedule of

restoration project activities set forth in the restoration report. (Doc. 30-1 at 59.)

The report provided that administrative activities, including lodging the final

consent decree, issuing public notice, and receiving Court approval, would take

place between early March and early June 2021. (Id.) But the United States did

not lodge the proposed partial consent decree until June 29, 2021 (Doc. 27); it did

not provide public notice of the proposed consent decree until July 6, 2021 (Doc.

30 at 1–2), and it did not seek the Court’s approval of the consent decree until

August 9, 2021 (Doc. 30). The parties further represented to the Court that the

                                           6
      Case 9:20-cv-00107-DLC-KLD Document 32 Filed 08/31/21 Page 7 of 8



earthwork required by the partial consent decree is not permitted under the Clean

Water Act until the consent decree is entered by the Court. (Doc. 31 at 2.) To the

extent the parties’ delay relative to the proposed schedule requires adjustment of

the time-related terms and conditions of the restoration plan, the Court encourages

the parties to negotiate such adjustments in accordance with Section VII of the

consent decree without seeking Court intervention, but the Court will entertain any

necessary motions by Mr. Bunn. (See Doc. 30-1 at 12–13.)

   III.   The Clean Water Act

      The final step requires the Court to determine whether the consent decree is

consistent with the purpose of the Clean Water Act, “to restore and maintain the

chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C.

§1251(a). The Clean Water Act’s civil penalty provision is designed to provide

specific and general deterrence. Ecological Rights Found. v. Pacific Lumber Co.,

230 F.3d 1141, 1153 (9th Cir. 2000).

      Here, imposing a civil penalty is consistent with the deterrent aims of the

Clean Water Act. Furthermore, requiring Mr. Bunn to complete, at his expense,

restoration work intended and expected to restore the wetlands impacted by his

alleged conduct to their previous state and improve overall water quality in the

Yaak River watershed is consistent with the overall purpose of the Clean Water

Act to maintain the integrity of the Nation’s waters. 33 U.S.C. § 1251(a).

                                         7
     Case 9:20-cv-00107-DLC-KLD Document 32 Filed 08/31/21 Page 8 of 8



      Accordingly, IT IS ORDERED that the Motion (Doc. 30) is GRANTED.

The Court will enter the consent decree by separate order.

      IT IS FURTHER ORDERED that the Joint Motion for Status Conference

(Doc. 31) is DENIED as moot.

      DATED this 31st day of August, 2021.




                                         8
